 4:19-cv-02043-SAL-KDW          Date Filed 04/27/20     Entry Number 36-1       Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

 U.S. EQUAL EMPLOYMENT                         )      C.A. No. 4:19-cv-02043-SAL-KDW
 OPPORTUNITY COMMISSION,                       )
                                               )
               Plaintiff,                      )
                                               )
 and                                           )             CONSENT DECREE
                                               )
 TARRELL MONIQUE HUDSON,                       )
 TIFFANY NICOLE MOULTRIE,                      )
 SHERMIAH TOWNSEND, and                        )
 ALONZO COOPER, as Personal                    )
 Representative of the Estate of SHARON        )
 W. COOPER,                                    )
                                               )
                Plaintiffs-Intervenors,        )
                                               )
        v.                                     )
                                               )
 HM SOLUTIONS, INC.,                           )
                                               )
               Defendant.                      )
                                               )

       The Equal Employment Opportunity Commission (the “Commission”) instituted this

action pursuant to Section 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e-5(f)(1) and (3) (“Title VII”), and Section 102 of the Civil Rights

Act of 1991, 42 U.S.C. § 1981a. The Commission’s complaint alleged that Defendant HM

Solutions, Inc. (“Defendant”) discriminated against Tarrell Monique Hudson (“Hudson”), Tiffany

Nicole Moultrie (“Moultrie), Shermiah Townsend (“Townsend”), and Sharon Cooper

(“Cooper”)(collectively, “Plaintiffs-Intervenors”) by subjecting them to a hostile work

environment based on their sex (female), in violation of Title VII. The Commission’s complaint

further alleged that Defendant discriminated against Plaintiffs-Intervenors by terminating their

employment in retaliation for their complaints about the sexual harassment, also in violation of

                                               1
 4:19-cv-02043-SAL-KDW            Date Filed 04/27/20      Entry Number 36-1        Page 2 of 14




Title VII. Thereafter, Plaintiffs-Intervenors intervened, through counsel, alleging analogous

violations of Title VII. Defendant denies the allegations in both the Complaint and the Complaint

in Intervention. The Commission does not disavow the allegations in its Complaint. Likewise, the

Plaintiffs-Intervenors do not disavow the allegations in their Complaint in Intervention.

         The Commission, Plaintiffs-Intervenors, and Defendant hereby stipulate to jurisdiction of

the Court over the parties and agree that the subject matter of this action is properly before the

Court.

         The parties have advised this Court that they desire to resolve the allegations in the

Complaint without the burden, expense, and delay of further litigation.

         It is therefore the finding of this Court, made on the pleadings and the record as a whole,

that: (1) the Court has jurisdiction over the parties and the subject matter of this action; (2) the

purpose and provisions of Title VII will be promoted and effectuated by the entry of the Consent

Decree; and (3) this Consent Decree resolves all matters in controversy between the parties as

provided in paragraphs 1 through 18 below.

         It is therefore ORDERED, ADJUDGED AND DECREED as follows:

         1.     Defendant shall not discriminate against any person on the basis of sex or any other

protected category within the meaning of Title VII, including by subjecting them to a sexually

hostile work environment.

         2.     Defendant shall not discriminate or retaliate against any person because of

opposition to any practice made unlawful under Title VII or because of the filing of a charge, the

giving of testimony or assistance, or the participation in any investigation, proceeding, or hearing

under that statute.




                                                  2
 4:19-cv-02043-SAL-KDW           Date Filed 04/27/20      Entry Number 36-1        Page 3 of 14




       3.      Defendant shall pay the total sum of Three Hundred and Fifteen Thousand Dollars

and Zero Cents ($315,000.00), which includes attorney’s fees and costs, in settlement of the claims

raised in this action. Payment shall be apportioned as follows:

              a. Ninety-Two Thousand Five Hundred Dollars and Zero Cents ($92,500.00) to

                  Tarrell Monique Hudson;

              b. Ninety-Five Thousand Five Hundred Dollars and Zero Cents ($95,500.00) to

                  Tiffany Nicole Moultrie;

              c. One Hundred and Two Thousand Dollars and Zero Cents ($102,000.00) to

                  Shermiah Townsend; and

              d. Twenty-Five Thousand Dollars and Zero Cents ($25,000.00) to Alonzo Cooper,

                  as Personal Representative of the Estate of Sharon Cooper.

Within fifteen (15) days after the Court approves this Consent Decree, payment shall be made as

agreed upon by Defendant and counsel for Plaintiff-Intervenors, and shall be sent to Leon Ortner,

Esq. at Ortner Law Firm, LLC, 145 King Street, Suite 211, Charleston, South Carolina 29401.

Within ten (10) calendar days after payment has been made, Defendant shall send to the

Commission a copy of the checks and proof of delivery to Mr. Ortner. Neither the Commission,

Defendant, nor counsel for Plaintiffs-Intervenors make any representation, or assume any

responsibility for any tax liability, assessments, interest, penalties and/or costs that Hudson,

Moultrie, Townsend, Alonzo Cooper, or the estate of Sharon Cooper may or may not incur on such

payments under local, state and/or federal law.

       4.      Within ten (10) days of the entry of this Consent Decree by the Court, Defendant

shall eliminate from the employment records of Hudson, Moultrie, Townsend, and Cooper any

and all documents, entries, or references of any kind relating to the facts and circumstances which


                                                  3
 4:19-cv-02043-SAL-KDW            Date Filed 04/27/20       Entry Number 36-1         Page 4 of 14




led to the filing of EEOC Charge Numbers 436-2017-00757, 436-2017-00849, 436-2017-00850,

and 436-2017-00851 and the related events that occurred thereafter, including this litigation.

Within ten (10) days of the entry of this Consent Decree by the Court, Defendant shall: (a) change

all references in its personnel records for Hudson, Moultrie, Townsend, and Cooper from

“terminated” to “voluntarily quit”; and (b) change all references in its personnel records for

Hudson, Moultrie, and Townsend to indicate each is eligible for rehire. Within fifteen (15) days of

the entry of this Consent Decree by the Court, Defendant shall report compliance with this

provision to the Commission.

       5.      Defendant agrees that if it receives any inquiry about Hudson, Moultrie, or

Townsend from a potential employer, it will provide a neutral reference in response. The neutral

reference shall include the respective individual’s dates of employment, final rate of pay, and final

position held. Further, the neutral reference shall indicate that the respective individual voluntarily

separated employment and is eligible for rehire.

       6.      Defendant shall develop and maintain during the term of this Consent Decree an

auditing process that will assist Defendant with identifying and addressing actual or potential sex

harassment and actual or potential retaliation at Defendant’s client’s automotive battery recycling

facility in Florence, South Carolina (the “Florence facility”). The auditing process will include, at

a minimum, the following:

              a. A requirement that Defendant’s Human Resources Manager audit the Florence

                  facility at least one (1) time every six (6) months. In the event the Human

                  Resources Manager is not available to conduct an audit, the audit may be

                  completed under the Human Resources Manager’s direct supervision by




                                                   4
4:19-cv-02043-SAL-KDW        Date Filed 04/27/20     Entry Number 36-1         Page 5 of 14




            Defendant’s Owner and/or any District or Regional Manager. No audit may be

            conducted by the Florence facility’s Account Manager;

         b. A requirement that the individual(s) completing the audit use a standard

            company-approved assessment to determine whether conduct that violates

            Defendant’s sexual harassment policy and/or retaliation policy is occurring or

            has occurred at the Florence facility;

         c. A requirement that the individual(s) completing the audit obtain information

            from a random sample of at least four (4) employees per audit. The sample shall

            include: at least one (1) back of house janitor on the morning shift; at least one

            (1) back of house janitor on the evening shift; at least one (1) front of house

            janitor on the morning shift; and at least one (1) front of house janitor on the

            evening shift;

         d. A requirement that the individual(s) completing the audit obtain information

            from all shift leads, all shift supervisors, and the Account Manager;

         e. A requirement that the individual(s) completing the audit create and maintain

            detailed records of each audit, to include at a minimum: (i) date of audit; (ii)

            identity of each employee participating in the audit; and (iii) a detailed and

            thorough summary of all information obtained during the audit.

         f. A requirement that Defendant thoroughly investigate and remedy all actual or

            potential sex harassment and/or retaliation identified as a result of each audit, if

            any.




                                           5
 4:19-cv-02043-SAL-KDW            Date Filed 04/27/20     Entry Number 36-1          Page 6 of 14




              Complete copies of all records described in paragraph 6(e) shall be stored at

      Defendant’s     Greenville,    South   Carolina    corporate    headquarters     (“Greenville

      headquarters”).

              Defendant’s auditing process shall be developed and deployed, and the first audit

      shall be completed, within ninety (90) calendar days after entry of this Consent Decree by

      the Court. Within one-hundred (100) calendar days of the entry of this decree, Defendant

      shall report compliance to the Commission.

              Defendant shall report compliance with the auditing requirements set forth in this

      paragraph pursuant to the reporting provisions contained in paragraph 11(A), infra.

       7.      Defendant has in place a policy on sexual harassment and retaliation, a copy of

which has been provided to the Commission. Within forty-five (45) days of the entry of this

Consent Decree, Defendant shall revise its policy to include the following

              a. In the general information on harassment, an explanation of the requirements
                 of the federal equal employment opportunity laws, including Title VII and its
                 prohibition against sexual harassment, discrimination, and retaliation; and

              b. In the complaint procedure:

                        i. a dedicated telephone number and dedicated email address for making
                           complaints of or reporting harassment, both of which shall be
                           monitored by Defendant; and

                     ii. a statement that all complaints will be investigated regardless of
                         whether they are made utilizing Defendant’s “Complaint Forms” or
                         within the proscribed three-day reporting period.

       Within sixty (60) days of the entry of this Consent Decree by the Court, Defendant shall

distribute a copy of the revised sexual harassment and retaliation policy to all current employees.

Defendant shall report compliance with this paragraph within sixty (60) days of the entry of this

Consent Decree.


                                                6
 4:19-cv-02043-SAL-KDW              Date Filed 04/27/20    Entry Number 36-1         Page 7 of 14




          Defendant shall maintain its revised policy, or other similar policy as may be revised or

updated as appropriate, throughout the term of this decree. Defendant shall ensure that any

revision or update to Defendant's policy includes the requirements of Title VII and its prohibition

against sexual harassment and retaliation, and the information described in paragraph 7, above.

Any revision to Defendant's policy, other than a revision to correct non-substantive errors, shall

be distributed to all employees within thirty (30) days after the policy has been revised. Within

forty-five (45) days after any revision or update to Defendant's policy, Defendant shall report

compliance with the requirements of this provision to the Commission. During the term of this

Consent Decree, Defendant shall distribute its then current policy to all new employees and review

it with them at the time of hire.

          8.     During the term of this Consent Decree, Defendant shall post a copy of the current

sexual harassment and retaliation policy described in paragraph 7, above, in a place where it is

visible to employees at the following locations: (a) Defendant’s office at the Florence facility, and

(b) Defendant’s Greenville headquarters. If any policy becomes defaced or unreadable, Defendant

shall replace it by posting another copy of the policy. Within sixty (60) days after the Consent

Decree is entered, Defendant will post the policy and notify the Commission that it has been

posted.

          9.     During the term of this Consent Decree, Defendant shall provide an annual training

program to the following: (a) all individuals employed at Defendant’s Greenville headquarters; (b)

all Account Managers and Shift Supervisors employed at the Florence facility; and (c) all of

Defendant’s employees currently working at the Florence facility. Each training program shall

include an explanation of the requirements of Title VII of the Civil Rights Act of 1964 and its

prohibition against sexual harassment and retaliation in the workplace. Each training program shall


                                                  7
 4:19-cv-02043-SAL-KDW           Date Filed 04/27/20     Entry Number 36-1       Page 8 of 14




also include an explanation of Defendant’s then current sexual harassment and retaliation policy

referenced in paragraph 7, above, and an explanation of the rights and responsibilities of

employees, managers and supervisors under the policy.

       The first training program for both Greenville headquarters employees and Florence

facility employees shall be completed within ninety (90) days after entry of this Consent Decree

by the Court. Each subsequent training program shall be conducted at approximately one-year

intervals. At least fifteen (15) days prior to each program, Defendant shall submit to the

Commission an agenda for the training program by electronic mail sent to by the Commission

regarding the agenda within five (5) days of submission of the agenda. Within ten (10) days after

completion of each training program, Defendant shall certify to the Commission the specific

training which was undertaken and shall provide the Commission with a roster of all employees in

attendance.

       10.     Beginning within thirty (30) days after the entry of this Consent Decree by the

Court and continuing throughout the term of this Consent Decree, Defendant shall conspicuously

post the attached Employee Notice, marked Exhibit A, hereby made a part of this Consent Decree,

in a place where it is visible to employees at Defendant’s Greenville headquarters. If the Notice

becomes defaced or unreadable, Defendant shall replace it by posting another copy of the Notice.

Within forty-five (45) days after entry of this Consent Decree, Defendant shall notify the

Commission that the Notices have been posted pursuant to this provision.

       Within sixty (60) days of the entry of this Consent Decree by the Court, Defendant shall

distribute a paper copy of the Employee Notice to all Account Managers, Shift Supervisors, and

employees currently working at the Florence facility. Defendant shall report compliance with this

paragraph within sixty (60) days of the entry of this Consent Decree.


                                                8
 4:19-cv-02043-SAL-KDW           Date Filed 04/27/20      Entry Number 36-1        Page 9 of 14




       11.     During the term of this Consent Decree, Defendant shall provide the Commission

with reports at six (6) month intervals, with the first being due four (4) months after approval by

the Court of this Consent Decree. The reports will include the following information regarding

the audit process described at paragraph 6, supra:

               A.     A copy of all records created in connection with said audits; and

               B.     The full name, last-known address, last-known phone number, and last-
                      known email address of each individual who participated in each audit
                      performed during the reporting period.

The reports will further include the following information regarding complaints of sexual

harassment and/or retaliation:

               C.     The identities of all individuals who have complained of sex-based conduct
                      or comments and/or retaliation to Defendant, including by way of
                      identification each person’s full name, last-known address, last-known
                      phone number, and last-known email address;

               D.     For each individual identified in paragraph 11(C), above, the name and job
                      title of the person whose conduct or comments were the subject of the
                      complaint, the date of the complaint, the name of the individual to whom
                      the individual complained, a detailed description of the conduct or
                      comments complained of, and a detailed description of any action
                      Defendant took in response to the complaint; and

               E.     For each individual identified paragraph 11(C), above, a statement whether
                      the individual’s employment status has changed in any respect (for
                      example, including but not limited to, termination, firing, demotion,
                      promotion, or to part-time from full-time), and a detailed explanation for
                      any employment status change.

       Defendant shall provide the social security number of an individual identified in response

to paragraphs 11(B) and 11(C) within seventy-two (72) hours of a request by the Commission.

       In the event there is no activity to report pursuant to this paragraph, Defendant shall send

the Commission a “negative” report indicating no activity.




                                                9
4:19-cv-02043-SAL-KDW             Date Filed 04/27/20       Entry Number 36-1         Page 10 of 14




         12.    The Commission may review compliance with this Consent Decree. As part of

such review, the Commission may, upon three (3) business days notice by the Commission,

interview employees employed at Defendant’s Greenville headquarters and examine and copy

documents stored at Defendant’s Greenville headquarters. The Commission may inspect

Defendant’s Greenville headquarters for compliance with the posting provisions contained in

paragraphs 8 and 10, above, without notice. With respect to interviewing employees of Defendant

currently employed at the Florence facility, Defendant shall produce all employees identified by

the Commission for interview at a mutually-agreeable location within three (3) business days of

notification by the Commission. With respect to examining and copying documents stored at the

Florence facility, Defendant shall produce all requested documents to EEOC-CTDO-decree-

monitoring@eeoc.gov within three (3) business days of notification by the Commission.

         13.    If anytime during the term of this Consent Decree, the Commission believes that

Defendant is in violation of the Consent Decree, the Commission shall give notice of the alleged

violation to Defendant. Defendant shall have twenty (20) days in which to investigate and respond

to the allegations. Thereafter, the parties shall then have a period of ten (10) days or such additional

period as may be agreed upon by them, in which to engage in negotiation regarding such

allegations before the Commission exercises any remedy provided by law.

         14.    The term of this Consent Decree shall be for two (2) years from its entry by the

Court.

         15.    All notices to Defendant by the Commission pursuant to this Consent Decree shall

be sent by electronic mail to: Kevin Pruett at kpruett@hmsolutionsinc.net. If at any time during

the term of this Consent Decree Defendant’s designated point of contact changes, Defendant shall




                                                  10
4:19-cv-02043-SAL-KDW           Date Filed 04/27/20      Entry Number 36-1      Page 11 of 14




notify the Commission and provide the name, job title, and electronic mail address for a new

designated point of contact within ten (10) days of the change.

       16.     All reports or other documents sent to the Commission by Defendant pursuant to

this Consent Decree shall be sent by electronic mail to: (1) EEOC-CTDO-decree-

monitoring@eeoc.gov; or (2) if by regular mail to - Lynette A. Barnes, Regional Attorney, Equal

Employment Opportunity Commission, 129 West Trade Street, Suite 400, Charlotte, NC 28202.

       17.     Each party shall bear its own costs and attorney’s fees.

       18.     This Court shall retain jurisdiction of this cause for purposes of monitoring

compliance with this Decree and entry of such further orders as may be necessary or appropriate.



________________________                     _____________________________
Date                                         Honorable Sherri A. Lydon
                                             U.S. District Judge




                                                11
4:19-cv-02043-SAL-KDW           Date Filed 04/27/20        Entry Number 36-1       Page 12 of 14




The parties jointly request that the Court approve and enter the Consent Decree:

 DATED this the 27th day of April, 2020.

 Respectfully submitted:                             With Consent:

 U.S. EQUAL EMPLOYMENT                               HM SOLUTIONS, INC.
 OPPORTUNITY COMMISSION
                                                     s/ Giles M. Schanen, Jr.             .
 SHARON FAST GUSTAFSON                               GILES M. SCHANEN, JR.
 General Counsel                                     Nelson Mullins Riley & Scarborough LLP
 131 M Street, NE                                    2 West Washington Street, Suite 400
 Washington, DC 20507                                Greenville, SC 29601

 JAMES L. LEE                                        ATTORNEYS FOR DEFENDANT
 Deputy General Counsel
                                                     and
 GWENDOLYN YOUNG REAMS
 Associate General Counsel                           TARRELL MONIQUE HUDSON,
                                                     TIFFANY NICOLE MOULTRIE,
 LYNETTE A. BARNES                                   SHERMIAH TOWNSEND, and ALONZO
 Charlotte District Office Regional Attorney         COOPER, as Personal Representative of
                                                     the Estate of SHARON W. COOPER
 KARA GIBBON HADEN
 Supervisory Trial Attorney                          s/ Leon Martin Ortner               .
                                                     LEON MARTIN ORTNER
 s/ Rachael S. Steenbergh-Tideswell        ..        Ortner Law Firm, LLC
 RACHAEL S. STEENBERGH-                              145 King Street Suite 211
 TIDESWELL                                           Charleston, SC 29401
 South Carolina Federal Bar No. 10867                Telephone: (843) 723-2944
 Senior Trial Attorney                               Facsimile: (843) 556-5755
 Charlotte District Office                           Email: lee@ortnerlawfirm.com
 129 West Trade Street, Suite 400
 Charlotte, North Carolina 28202                     ATTORNEY FOR
 Telephone: (980) 296-1274                           PLAINTIFFS-INTERVENORS
 Facsimile: (704) 954-6412
 Email: rachael.steenbergh@eeoc.gov

 ATTORNEYS FOR PLAINTIFF




                                                12
4:19-cv-02043-SAL-KDW           Date Filed 04/27/20      Entry Number 36-1        Page 13 of 14




CONSENT DECREE EXHIBIT A
EEOC et al. v. HM Solutions, Inc., C.A. No. 4:19-cv-02043-SAL-KDW

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

 U.S. EQUAL EMPLOYMENT                          )      C.A. No. 4:19-cv-02043-SAL-KDW
 OPPORTUNITY COMMISSION,                        )
            Plaintiff,                          )
                                                )             EMPLOYEE NOTICE
        v.                                      )
                                                )
 HM SOLUTIONS, INC.,                            )
          Defendant.                            )
                                                )

1.     This Notice is posted pursuant to a settlement between the U.S. Equal Employment
       Opportunity Commission and HM Solutions, Inc. (“HM Solutions”) in a case of
       discrimination based on sex. Specifically, the EEOC alleged HM Solutions discriminated
       against Tarrell Monique Hudson, Tiffany Nicole Moultrie, Shermiah Townsend, and
       Sharon Cooper by subjecting them to a sexually hostile work environment and discharging
       them in retaliations for their complaints about the harassment, in violation of Title VII of
       the Civil Rights Act of 1964, as amended (“Title VII”).

2.     Federal law requires that employers not discriminate against any employee or applicant for
       employment because of the individual’s race, color, religion, sex (including sexual
       harassment), national origin, age (40 or older) or disability. Federal law also prohibits
       retaliation against employees because they have opposed unlawful employment
       discrimination, or because they gave testimony or assistance in or participated in an
       employment discrimination investigation, proceeding, or hearing, or otherwise asserted
       their rights under the laws enforced by the EEOC.

3.     HM Solutions will comply with such federal law in all respects. Furthermore, HM
       Solutions will not take any actions against employees because they have exercised their
       rights, reported an alleged violation under the law or given testimony, assistance or
       participation in any investigation, proceeding or hearing conducted by the U.S. Equal
       Employment Opportunity Commission.

An employee has the right, and is encouraged to exercise that right, to report allegations of
employment discrimination in the workplace. An employee may contact their local U. S. Equal
Employment Opportunity Commission field office for the purpose of filing a charge of
employment discrimination. To locate the nearest field office, contact:

                         Equal Employment Opportunity Commission
                                    131 M. Street, N.E.
                                  Washington, DC 20507
                                               13
4:19-cv-02043-SAL-KDW        Date Filed 04/27/20    Entry Number 36-1      Page 14 of 14




CONSENT DECREE EXHIBIT A
EEOC et al. v. HM Solutions, Inc., C.A. No. 4:19-cv-02043-SAL-KDW

                                  TEL: 1-800-669-4000
                                  TTY: 1-800-669-6820

This Notice will remain posted for at least two (2) years by agreement with the U.S. Equal
Employment Opportunity Commission.

DO NOT REMOVE THIS NOTICE UNTIL: ____________________, 2022.




                                           14
